Citation Nr: 1715556	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  07-25 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to March 16, 2010, and as 70 percent disabling on and after that date.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 16, 2010.


REPRESENTATION

Appellant represented by:	Adam Luck, Attorney


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

That rating decision granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective November 21, 2005.  A notice of disagreement with the assigned rating was received in February 2007, a statement of the case was issued in July 2007, and a substantive appeal was received in August 2007.

Jurisdiction over the appeal has been transferred to the RO in Albuquerque, New Mexico.

In an August 2008 decision, the Board denied a rating in excess of 30 percent.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).  In December 2009, the Appellee (the Secretary of VA) filed a Motion for Remand.  This motion was granted by the Court in a February 2010 Order.  The case was subsequently returned to the Board for adjudication in compliance with the Motion for Remand.  

In July 2010, the Board remanded this case for additional development.

In a November 2011 rating decision, the Albuquerque RO granted entitlement to a 70 percent rating for PTSD effective March 16, 2010.  The rating prior to that date remained at 30 percent.

In October 2012, the RO granted a total rating for compensation based on individual unemployability (TDIU), effective March 16, 2010.

On a January 2013 substantive appeal form, the Veteran requested a Board hearing in Washington, DC.  He withdrew this request in writing in July 2014.

In January 2015, the Board remanded this case for additional development.

In August 2016, the Board again remanded this case for additional development, and the case has now been returned for further appellate review.

In an August 2016 Motion for Reconsideration of the Board's August 2016 remand, the Veteran's accredited representative objected to the Board's determination that a remand for further development was warranted.  Specifically, the Motion raised an objection to the Board's decision to remand this claim in order to schedule the Veteran for a new VA examination and to obtain outstanding treatment records dated from July 2015 to the present.  The representative stated that "the Board failed to note that [the Veteran's] appeal only covers the time period from November 21, 2005, to March 16, 2010 because he was granted a 100 percent rating based on individual unemployability effective April 1, 2010 in a decision dated October 29, 2012."  Consequently, he concluded, that "the Board's remand for a VA examination to determine the current level of severity of [the Veteran's] PTSD symptoms is an obvious error of fact because the current level of severity is not relevant to the closed period of November 21, 2005, to March 16, 2010."  

In December 2016, a Board Deputy Vice Chairman dismissed the motion for reconsideration, pointing out that the grant of TDIU was not a full grant of the benefits sought on appeal.

The grant of the 70 percent PTSD rating was only a partial grant of the original claim of entitlement to an initial PTSD rating in excess of 30 percent.  The Veteran is presumed to be seeking the maximum benefit available by law, but may choose to limit the appeal to a lesser benefit.  AB v. Brown, 6 Vet. App. 35 (1993).  If the Veteran had wished to limit his appeal to the 70 percent rating that was assigned from March 16, 2010 or the TDIU, effective March 16, 2010; he or his accredited representative would have had to clearly express such sentiment.  Because they have not done so, these issues remain on appeal.  

Also on appeal in this case is a claim of entitlement to a TDIU based on the Veteran's service-connected PTSD.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

In the case at hand, the Veteran has reasonably raised the question of whether he is unemployable due to service connected disabilities prior to March 16, 2010.

In a May 2016 brief the Veteran, through his representative, contended that a claim of entitlement to an increased rating for a service-connected lumbar spine disability was also on appeal.  In a January 2012 rating decision, the Albuquerque RO granted entitlement to service connection for degenerative disc disease of the lumbosacral spine, status post spinal surgery, and assigned a 20 percent rating effective August 28, 2006.  

The representative, in the May 2016 brief, notes that the Veteran completed a VA Form 9, "Appeal to Board of Veterans' Appeals," on January 22, 2013, on which he "specifically stated that he should have been granted extraschedular rating of 100 percent since 2005."  In this statement, he noted, the Veteran "also stated that he was appealing the initial rating from 2005."  He further noted that the Veteran "stated that his back condition has worsened since the 70s and believes his two conditions (PTSD and low back) are entitled to an extra-schedular rating of 100 percent since 2005."  He noted that the Veteran was unrepresented at the time that he filled out this VA Form 9, implying that the above assertions should be read more broadly in favor of the Veteran and should thus be interpreted as constituting a notice of disagreement on both the issues of entitlement to an increased rating for a low back disability and entitlement to a TDIU due to all of the Veteran's service-connected disabilities.  The Board is not prepared to determine whether the January 2013 VA Form 9 constitutes a notice of disagreement for either the TDIU effective date or the low back disability rating.  These two issues are referred to the AOJ for an initial determination.  

The Veteran's attorney has also moved to advance this case on the Board's docket due to the delay in processing the appeal.  The issuance of this decision essentially renders the motion moot.  Should future litigation result in this case returning to the Board, it would have a duty to handle the claim in an expeditious manner.  Hence, sufficient cause to advance the case on the Board's docket has not been shown.  Cf. 38 U.S.C.A. § 7107 (West 2014).


FINDINGS OF FACT

1.  PTSD has resulted in deficiencies in most of the areas of work, school, judgement, thinking and mood since the effective date of service connection.

3.  The Veteran's service connected disabilities have precluded substantially gainful employment for which he would otherwise be qualified since August 28, 2008.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been met since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a TDIU have been met since August 28, 2006.  38 C.F.R. §§ 3.340, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist appellants in substantiating their claims.  Here, VA satisfied the duty to notify in letters dated in December 2005 and March 2007.  Although only the first of these letters was issued prior to the initial adjudication of the Veteran's claim in July 2006, this claim was subsequently readjudicated, most recently in an October 2016 supplemental statement of the case.  Thus, any deficiencies in the timeliness of this notice letter would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's available VA and private medical records.

The RO arranged for the Veteran to undergo VA examinations in connection with his psychiatric disorder claim in May 2006, June 2007, November 2010, October 2012, and October 2016.  The Veteran also underwent examination in connection with his spine claim in September 2008.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating for PTSD and a TDIU.  The examiners reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's disability and his employability.  

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Higher Initial Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that in the appeal of an initial assignment of a disability rating, it was possible for a veteran to be awarded separate percentage evaluations (staged ratings) for separate periods based on the facts found during the period beginning with the effective date of service connection.  Id. at 126-127.

PTSD is rated pursuant to the General Rating Formula for Mental Disorders 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Federal Circuit has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

With regard to the Global Assessment of Functioning (GAF) scores assigned, the GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  Higher GAF scores indicate that the symptoms are of lesser severity, while lower GAF scores indicate a greater level of impairment.  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co- workers).  GAF scores of 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores of 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The DSM-5 does not include GAF scores.  Because this case was certified to the Board prior to August 4, 2014; the DSM IV, rather than DSM-5 is applicable.  80 Fed. Reg. 14,308 (Mar. 19, 2015); 79 Fed. Reg. 45,093 (Aug. 4, 2014).

A.  Higher Initial Rating for PTSD Prior to March 16, 2010

i.  Relevant Facts and Contentions

The December 2009 Appellee's Motion for Remand directed that this claim be readjudicated because the Board "erred in failing to address occupational impairment and the evidence which showed that Appellant has been unemployed during the entire appeal period."  The Appellee's Motion for Remand suggests that the evidence demonstrating the above may include symptoms that are not specifically enumerated by the rating code.  It cites Mauerhan, above, for the proposition that "[i]f the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment that is equivalent to what would be caused by the symptoms listed in the diagnostic code, then the appropriate, equivalent rating should be assigned."

The parties to the Motion for Remand agreed that "[t]he Board also erred in its discussion on whether a staged rating was appropriate in this case," specifically citing the assignment of a GAF score of 49 in October 2006.

In addition to the above evidence and statement, the record contains a May 2016 Appellant's Brief and an August 2016 Motion for Reconsideration, which present several detailed contentions in favor of the Veteran's claim.  These contentions will be addressed by the Board in the course of its analysis.  

A May 2006 VA medical record notes that the Veteran had been unemployed for the last 12 years due to a back injury.  

The May 2006 VA examination report notes a diagnosis of PTSD, alcohol dependent, and assigns a GAF score of 55.  The Veteran reported having a great deal of anxiety and having recurrent, intrusive, and distressing recollections of his military experiences.  He had difficulty falling and staying asleep.  He was hypervigilant, as he constantly checked doors, windows, and behind the shower curtain.  He had difficulty concentrating and some irritability.  He drank in order to diminish anxiety.  He denied current suicidal ideations, but admitted to suicidal ideations with a plan in the past.  There were no current homicidal ideations and no current psychoses.  

The Veteran had been married three times and was currently separated.  He had married his third wife in 1985, and he was thrown out of the house in 1999.  He did not have any children.  He lived with his mother and took care of her.  They got along well.  He was responsible for his activities of daily living.  He reported that he had no friends.  He enjoyed music and reading, but mostly seemed to keep to himself.  He admitted to drinking two whiskey shots per night.  He did not use drugs.  He had had no inpatient psychiatric care, but admitted to having had suicidal ideation with a plan three times (in 1973, 1975, and 2002).  The first two times, he put a gun in his mouth but did not pull the trigger.  In 2002, he took his medications to attempt to overdose and "drank to kill."  He became sick, but never received treatment.  He had not had a suicide attempt since 2002.  It was noted that the Veteran was unable to work due to physical impairments of his back.  

On mental status examination, there was no impairment of thought process or communication.  He denied any symptoms of delusions or hallucinations, and none were apparent during the interview.  He was cooperative and maintained good eye contact, and interaction was appropriate within the interview.  He denied any current suicidal or homicidal thoughts, ideations, plans, or intent.  He showed the ability to maintain personal hygiene and other activities of daily living.  He was oriented to person, place, time, and situation.  Gross memory was intact.  He showed obsessive and ritualistic behavior, which interfered with routine activities or having to check his hypervigilance.  Rate and flow of speech showed no irrelevant, illogical, or obscured speech patterns.  Although he did not have panic attacks, he had a great deal of free-floating anxiety.  He had anxious affect and apprehensive mood.  No impairment of impulse control was noted.  

The Veteran had a fragmented sleep pattern.  He had an appetite pattern disturbance evidenced by only eating one or two times a day at most.  He had no somatoform disorder.  

A June 2006 VA medical record notes that the Veteran was oriented times three and casually dressed and groomed.  His mood was euthymic and affect was congruent.  His thought content was appropriate and goal-directed, thought process was coherent, and remote/recent memory were intact.  Judgment and insight were appropriate.  Eye contact was good and speech was clear.  He denied suicidal or homicidal ideation and denied audio or visual hallucinations.  He was assigned a GAF score of 70.  

An August 31, 2006, VA social worker's record reflects that the Veteran's affect was full and appropriate.  There was no suicidal or homicidal ideation or plan.  Thought content was coherent and thought process was linear.  He was oriented times three with no audio or visual hallucinations.  Another social worker's record from that date notes that the Veteran's movements and speech were normal.  His insight and judgment appeared to be intact.  His mood was euthymic, and his affect was congruent.  There was no suicidal or homicidal ideation.

VA medical records reflect that the Veteran had a GAF score of 70 on October 3, 2006.  

The record contains a private psychiatric evaluation based on interviews with the Veteran on August 28, 2006, and October 12, 2006.  The note indicates that the Veteran reported that he was being treated by a psychiatrist at a VA Clinic.  The sole source of information for this evaluation was the interview with the Veteran.    

The psychiatrist reported that the Veteran was living with his mother after the breaking up of his 12-year marriage.  It was noted that he had no gainful employment, although he had been a truck driver.  He reported bouts of irritability, getting easily frustrated, and having "every little thing" bothered him.  He had difficulties with sleep, lack of motivation and energy, and a tendency to withdraw and engage in isolative behavior.  He described feelings of worthlessness, hopelessness, and uselessness.  He reported having death wishes, but denied being suicidal.  

There were difficulties with cognitive skills and a lack of concentration and memory, inability to focus, difficulty completing tasks in an efficient and timely manner, and having trouble making simple decisions.  He described guardedness and paranoia, as he had issues with trust, and avoided being around people because of what he considered to be "kind of like a social phobia."  These symptoms had led him to self-medicate with tequila and pills.  He had been seeing a psychiatrist and had been scheduled to return to a PTSD group.  It was noted that the Veteran did not appear to have been taking any psychotropic medications, but the Veteran believed that his psychiatrist wanted to see him for that reason.  

On mental status examination, the Veteran was alert, cooperative, casually dressed, and fairly groomed.  No significant abnormal motor behaviors were observed.  His speech was of soft rate and low tone, but with good structure of associations.  Affect was anxious and depressed.  He related an appropriate nervous, concerned mood.  There were no overt signs of a thought disorder.  

He denied misperceptions, as well as homicidal or suicidal ideation.  He was oriented to time, person, place, and situation.  Cognitive skills overall appeared to be adequate for his education level and background.  He was somewhat guarded and paranoid.  Insight and judgment were fair.  Fund of knowledge and intelligence were average.  He was assigned a GAF score of 49.  

A December 2006 VA medical record notes that the Veteran reported that he tended to isolate.  He reported that he did not like confrontation and was better off on his own.  He did not identify being depressed, and said that he found interest and pleasure in life.  He denied feelings of hopelessness and helplessness, but occasionally experienced feelings of worthlessness.  He denied current suicidal/ homicidal ideations, death wishes, and audio/visual hallucinations.

VA medical records dated from January 2007 to July 2015 noted that the Veteran was oriented times four with no suicidal or homicidal thoughts and no hallucinations or delusions.  Thought processes were linear.

January 2007 VA group treatment records note that the Veteran's conversation was cohesive, goal-directed, and linear, and that his thought content was appropriate to the group session.

A March 2007 VA medical record notes a GAF score of 69.  An April 2007 VA medical record notes a GAF score of 65.  

May and September 2007 VA individual mental health notes reflect that the Veteran was alert and oriented times four, and was verbal and cooperative.  Speech was clear and fairly well-modulated and of normal rate and volume.  Affect was broad, and mood was okay.  There was no current suicidal or homicidal ideation, death wishes, or audio or visual hallucinations.  His flow of thought was linear, and he was able to attend.  Memory was intact.  Insight and judgment were fair to good.  He was assigned a GAF score of 69 in September 2007, and no GAF score was assigned at the May 2007 appointment.

A May 2007 VA medical record notes that the Veteran had clear and well-modulated speech of normal rate and volume.  His affect was broad and mood was "alright."  His memory was intact, and judgment and insight were fair to good.  

The June 2007 VA examination report notes that the Veteran reported no recent hospitalizations for medical or psychiatric reasons.  He had been receiving psychiatric treatment through VA and a private community psychiatrist.  He had been on a medication regimen, in part, for anxiety and depression through VA.  He reported chronic sleep disturbance with troubling dreams and nightmares of combat experiences in Vietnam.  He tended to avoid movies, books, and conversations about Vietnam and the Iraq War because they tended to make him feel distressed.  He tended to avoid social contact in general and typically felt detached from others.  

He reported a long history of anger control problems, difficulty concentrating and with short-term memory, hypervigilance, and exaggerated startle response.  He had a history of alcohol dependence, which was in full remission.  He reported symptoms that were generally of moderate severity, typically on a daily to several times per week frequency.  Duration may have been from several minutes to several hours.  The Veteran reported that he had not experienced any significant remission since his symptoms began.  

On mental status examination, his thought processes and communication skills appeared to be within normal limits.  He denied any current suicidal or homicidal ideation, plan, or intent.  He reported and appeared to be able to maintain personal hygiene and basic activities of daily living.  He was well-oriented to all three spheres.  He did not report any history of obsessive or ritualistic behaviors and none were apparent during the interview.  His speech was normal in rate, tone, and inflection, and appeared to be logical and well-oriented.  He did not report any history of anxiety that was consistent with panic disorder, and no symptoms of such were evident during the session.  No impact on social or occupational functioning was evident for any of the above.

His short- and long-term memory appeared to be without gross deficits, but he reported mild problems with concentration, attention span, and short-term memory in day-to-day activities.  Mild impact on social or occupational functioning was evident.  

He presented a dysphoric mood with congruent, sad affect.  He reported having periods of anxiety, anger, and depression, in that order of frequency and severity.  He noted that his anxiety was often without clear precipitant, while his anger was often related to the fact that he could not work.  His depressed feelings often related to his current and past situational life circumstances.  He reported chronic sleep disturbances that dated back to his Vietnam service.  He reported that he woke up about six times nightly, often hearing noises and getting up to do security checks on his house, both inside and outside.  He reported having dreams that were combat-related about once per month, sometimes having the same dream of a troubling shooting incident in which he was involved.  He reported averaging about three good hours of sleep per night.  Moderate impact on social or occupational functioning was evident for the above.  

He did not display any unusual impulse control problems during the interview.  No impact on social or occupational functioning was evident.  A past history of alcohol dependence would be indicative of prior impulse control problems.  He reported that he sometimes saw moving shadows out of the corners of his eyes when he got up at night.  

It was noted that the Veteran began working various jobs after service, including in computer network support.  He always had difficulty, however, due to emotional and chronic back problems.  He applied for disability in 2000 through the Social Security Administration (SSA) and was granted this benefit.  He received about $1100 from SSA per month, and he had not worked since.

He had been married three times, and none of these marriages produced children.  His first marriage was in 1973 and lasted only 1.5 months, at which time it was annulled.  He remarried in 1983, this time for a year, until divorcing due to his time away from home on his truck driving job.  He was presently separated from his third wife due to a variety of domestic and financial problems.  He currently lived with his mother, describing their relationship as often tense and argumentative, but mutually beneficial.  He had lived there for the past 10 years, providing his mother with some financial assistance and helping around the house.  He reported that he did not have many friends and did not associate much with his siblings.  He reported that this was due, in part, to the fact that he had been maintaining sobriety.  He reported that he had never had many regular leisure activities.  He had two dogs that he enjoyed caring for, and he liked to go to the desert alone to do some thinking.  

He reported that he had had problems in the past with anger and aggressiveness, which had resulted in problems in his marital relationships and poor work success.  He denied any history of suicidal ideation, gestures, or attempts.  

In general, he had been functioning marginally in areas such as self-care, employment, family, physical health, social interacting, and recreational pursuits in the recent past.  

He last worked as truck driver, and he reported he was terminated due to being unable to consistently perform his job.  He had not worked in the past 12 years due to chronic back problems.  

The examiner diagnosed chronic PTSD, as well as alcohol dependence in early full remission.  He was assigned a GAF score of 62.  

On his August 2007 substantive appeal, the Veteran contended that he should receive a 70 percent rating because he had continuous thoughts of suicide.  He reported that he had gone so far as to put a loaded gun in his mouth and contemplated pulling the trigger.  He reported that he was "constantly thinking about killing myself."  He had panic attacks at least daily, and often more than once per day.  He reported that he constantly thought people were chasing him or hiding behind objects, ready to ambush him.  

He stated that his behavior was often inappropriate and he could not control his anger.  For example, he "could not get a button on my shirt through the button hole, so I ripped the shirt off of me and tore it up."  He reported that he had lost jobs in the past due to his "uncontrolled (and often inappropriate) anger, because I argue and talk back to supervisors."  

He reported that he could not get along with coworkers and had no social life.  He reported that he and his mother, with whom he lived, constantly argued, and that he was separated from his third wife, because he constantly argued with her.  He noted that he constantly argued with all of his other wives and girlfriends.  He stated that he was way too intense emotionally and had trouble having intimate relations with women.   

A December 2007 record notes a GAF score of 69.

A January 2008 VA medical record reports that the Veteran was alert, oriented times four, verbal, and cooperative.  Speech was clear and fairly well-modulated, of normal rate and volume.  Affect was broad.  In terms of mood, the Veteran was kind of relieved that the holidays were over.  He denied any current suicidal or homicidal ideations, death wishes, or audio or visual hallucinations.  His flow of thought was linear, and he was able to attend.  Memory was intact.  Insight and judgment were fair to good.  

In a July 2008 statement, the Veteran reported that he had difficulty sleeping due to anxiety that was related to service.  He had not had a good night's sleep for 37 years.  He reported that he constantly checked doors and windows and had distressing recollections and hypervigilance.  

In an August 2008 VA examination, it was noted that the Veteran had suicidal ideation and was unable to work due to his back disability.  He had first thought of suicide in 1973, when he put a gun to his mouth, but stopped himself.  He made a similar gesture in 1975, and attempted an overdose in 2002; but had made no attempts since that time.

An October 9, 2008, VA medical record notes that the Veteran wanted referral to VA for PTSD management.  It notes that he had increased depression and admitted to suicidal ideation.  He denied homicidal ideation.  On screening, the Veteran reported that he had plans to take his own life, including with carbon monoxide or a gun.  He demonstrated suicidal ideation and behavior.  

It was noted that urgent mental health evaluation was required for the Veteran.  A mental health note from a couple of hours later notes that the Veteran reported chronic suicidal ideation, which was worse with pain or stress.  It notes that he was not suicidal now, as he felt he was being helped.  It notes that he had suicidal ideation without attempt, plan, or intent; and that he was not suicidal now and had future orientation.  It was noted that he would benefit from a medication evaluation and follow up.  

On a VA examination in November 2010, the Veteran reported a history of suicide attempts in 2005 and 2006, by using prescription drugs and a bottle of tequila.  He reported regular thoughts of suicide; but no activity since 2005.  He also reported that he had retired in 1993 due to a lower back disability.  His GAF over the past year had been 45.  The Veteran was found to have deficiencies in most areas listed in the criteria for a 70 percent rating.

ii.  Analysis

The Veteran contends, as noted, for example, in the May 2016 Appellant's Brief, that a 70 percent rating is warranted from the beginning of the appeals period (November 21, 2005) through March 15, 2010. 

Evidence supporting the grant of a 70 percent rating during this period includes the GAF of 49 reported by the private psychiatrist on October 12, 2006; the Veteran's reports of suicidal ideation periodically throughout the period and the findings on the November 2010 examination showing a GAF of 45 over the past year with deficiencies in most of the areas for a 70 percent rating.

The Court has recently interpreted the rating criteria to mean that "VA generally considers [suicidal ideation to be] indicative of a 70% evaluation," and the persistent danger of self-harm to be generally indicative of a 100% evaluation."  Bankhead v. Shulkin, 2017 U.S. App. Vet. Claims LESIS435, slip. op. at 22 (Mar. 27, 2017).  The Court held that suicidal ideation could be sufficient to cause deficiencies in most of the areas needed for a 70 percent rating; although it acknowledged that no single symptom would necessarily require a specific percentage rating.

There is evidence weighing against a higher initial rating.  This comes mainly in the form of VA outpatient treatment, and some examination, records showing higher GAF scores.  These records are generally less detailed than the private evaluations and the later VA examinations and generally do not discuss the history of suicidal ideation.

Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating for PTSD have been met since the effective date of service connection for that disorder.

The Veteran has provided a conflicting history of suicidal actions.  At times he has reported such gestures during the appeal period in 2005 and 2006, but this history is inconsistent with his statements in 2006 that there had been no suicidal gestures in recent years.  The record documents persistent suicidal ideation, but does not show a constant risk of harm to himself.  Although the Veteran reported a history of altercations with others, these incidents appear to have occurred prior to the effective date of service connection for PTSD.  There was thus no showing of persistent danger of harm to himself or others.  He did report delusions on one occasion, but there is no history of persistent persistent delusions, hallucinations.  His thought processes were generally found to be intact and he was found capable of taking of his hygiene.  He has been oriented and there is no history of forgetting the names of close relatives, his own occupation, or name.  Examination reports document that he was able to relate detailed histories of his family members, and his occupational history.  In short he has not been shown to have the symptoms that serve as examples of the symptomatology warranting a 100 percent rating.  Other symptoms of equal severity have not been reported.  

While the Veteran has generally reported not working during the appeal period and being socially isolated; he was caring for his dogs and his mother during parts of the period at issue, and maintaining regular contact with one brother and his mother throughout the appeal period.  The evidence is against a finding of total social and occupational impairment.

B.  Higher Initial Rating On and After March 16, 2010

i.  Relevant Facts and Contentions

The Veteran has not presented any contentions regarding this portion of the appeals period, and it appears as though his accredited representative believes that the grant of the TDIU effective March 16, 2010, has satisfied this portion of the appeal in full.  Nonetheless, as described in the Introduction, the portion of the claim that seeks a rating in excess of 70 percent on and after March 16, 2010, remains on appeal.

The claims file contains a VA individual psychiatry record dated March 16, 2010, the date on which the Veteran's PTSD rating was increased from 30 percent to 70 percent.  This record notes that the Veteran had a few family members and friends in the local area on whom he relied for support.  He endorsed recurrent, distressing recollections; flashbacks; estrangement from others; an inability to get along with civilians; irritability; and hypervigilance.  He reported suicidal ideation, including a history of rehearsal behavior (in 1974 and the 1980s, with a firearm) and attempted suicide (2001, from pills and alcohol).  

He reported a wish to die by crashing his car on the freeway or running his car in the closed garage; however, he feared he would not die from these acts and would just become severely disabled.  He identified his dogs as a major protective factor and feared what would happen to them if he were gone.  He kept two loaded firearms in the bedroom, and he agreed to call his brother that day and ask him to hold onto them for the time being.  He reported seeing shadows and hearing jumbled voices upon awakening and falling asleep, which may have been attributed to hypnagogic and/or hypnopompic experiences.  He seemed able to distinguish reality.

The next day, March 17, 2010, the Veteran attended a psychiatric appointment at a VA medical facility, for the purpose of receiving PTSD group services.  He reported that he had been receiving group treatment at a different VA medical facility, but that he felt he could no longer relate to veterans in that group.  He said that he could not get along with anyone, but it was everyone else's fault rather than his own.  He reported he had a few close friendships and was close to one of his brothers who lived in the area.  He reported that he lived alone and that he preferred to be alone.  He reported that he visited his mother once per week and did chores for her.  He stated that his most important relationships were with his six dogs.  He reported that he had been unemployed since 1992 due to a work-related injury.  The Veteran reported that he enjoyed playing with his dogs, having coffee with a veteran friend, and feeding stray dogs and cats around the community.  He used to enjoy painting and drawing, but he had lost all interest in these and other activities.  He reported experiencing transitory visual (shadows) and auditory (jumbled voices) hallucinations upon waking and falling asleep.  He also reported seeing shadows in the daytime while fully awake.  

On mental status examination, his appearance was appropriate, and he was casually and appropriately dressed in jeans and sweatshirt.  His behavior was cooperative, talkative, and appropriate.  His speech was somewhat accelerated, demonstrated some flights of ideas rapidly shifting from topic to topic with understandable associations.  His speech was somewhat pressured.  His mood was neutral, and his affect was congruent with his mood although somewhat labile.  His thought process was circular.  With respect to thought content, the Veteran perseverated somewhat on stray dogs in the community and a neighbor's dog that was killed.  He demonstrated some ideas of reference related to the latter incident.  With respect to insight and judgment, reality testing was somewhat impaired.  The Veteran was noted to be at moderate risk for suicide.  He was assigned a GAF score of 42.  

A June 2010 VA mental health treatment plan update notes that the Veteran had arousal and avoidance symptoms, that he had difficulty around others, and that he had problems with irritability and sleep.  It notes that he had six brothers and one sister who all lived in the area, but he had become estranged from them because they were all heavy alcohol users, while he had become sober.  He was his mother's primary caregiver, but she criticized him.  He was assigned a GAF score of 41.

The November 2010 VA examination report notes that the Veteran received psychiatric medications from his primary care physician and attended weekly support group sessions run by veterans.  He reported ongoing chronic pain and depressive symptoms.  

He was separated from his third wife, with whom he had spent approximately seven years.  There was no contact with her or either of his previous two wives.  He had four brothers and two sisters.  He had monthly telephone contact with one of his brothers and no contact with any of the others.  He visited his mother weekly for from 15 minutes up to an hour, and his visits were often curtailed because the two ended up in arguments.  His father passed away in 1999.  There is no contact with any other family members.  He lived with his six dogs and reported having no friends or community involvement beyond his VA appointments.  His primary activity was caring for and playing with his dogs.  With respect to a history of suicide attempts, it was noted that the Veteran overdosed on a variety of prescription pills and a bottle of tequila in 2005 or 2006.  

In terms of psychosocial functioning, the examiner stated that the Veteran was functioning at a low level, with no employment and minimal relationships, and he focused almost exclusively on his pets.  

In psychiatric examination, the Veteran was clean, neatly groomed, and appropriately and casually dressed.  His psychomotor activity was restless.  His speech was unremarkable and spontaneous.  He was cooperative and friendly.  His affect was depressed.  His mood was happy listed as "[h]appy, [d]epressed."
 
Attention was intact, but he had to think slowly and with considerable effort.  He was oriented to person, time, and place.  Thought process was unremarkable.  There were no delusions or hallucinations.  In terms of judgment, the Veteran understood the outcome of his behavior.  He was of average intelligence.  In terms of insight, the Veteran understood that he had a problem.  He reported sleep impairment in that he had problems falling and staying asleep.  He averaged four hours of sleep per night, and reported night sweats but not any nightmares.  He took one 20-minute nap daily.  He did not feel rested upon waking.  

There was no inappropriate behavior.  He interpreted proverbs appropriately.  He did not have obsessive or ritualistic behavior.  He had one or two panic attacks per week, of high moderate severity, lasting 2 to 30 minutes in duration and during which he was unable to function. 

Homicidal thoughts were not present.  Regular suicidal thoughts were present, but there had been no activity since 2005.  His dogs were his primary protective factor.  Impulse control was fair.  There were no episodes of violence.  In terms of effects on motivation or mood, it was noted that the Veteran had frustrations when driving or shopping.  He was able to maintain minimum personal hygiene.  

With respect to activities of daily living, there were moderate difficulties with shopping, travelling, and driving.  There were no problems with household chores, toileting, grooming, self-feeding, bathing, dressing or undressing, engaging in sports or exercise, or engaging in other recreational activities.  There were no other problems with activities of daily living.  

Remote and recent memory were mildly impaired.  Immediate memory was moderately impaired.  For example, he occasionally lost the location of his car in a parking lot.  He often walked into a room and then was unable to remember why he had entered that room.  

The Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma, and activities, places, or people that aroused recollections of the trauma.  He had markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, and sense of a foreshortened future.  He had difficulty falling or staying asleep, irritability and outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  His symptoms were of moderate frequency, severity, and duration.  He reported behavioral change due to PTSD in that he avoided other people whenever possible.  He denied cognitive or somatic changes.  He reported social changes, in that arguments and conflicts emerged with prolonged contact.  He reported affective changes in that he had anger flare-ups.  His usual occupation was truck driver.  He retired in 1993 because of physical problems, specifically because he had a lower back condition that had worsened and required surgery to repair.  

He was diagnosed with chronic PTSD, as well as alcohol abuse in full sustained remission.  The examiner noted that the Veteran exhibited serious impairment in day to day functioning in home and social settings in that he had little contact with other people, no support system beyond his dogs, depressed moods, and minimal levels of self-care.  

It was noted that the Veteran had decreased frequency of bathing and feeding himself.  He had stopped talking with most of his brothers and sisters.  He had given up his friendships, noting that most of his friends were drinking buddies.  The examiner opined that there was not total occupational and social impairment, but there were PTSD signs and symptoms that resulted in deficiencies in judgment, thinking, family relations, work, mood, or school.  Specifically, there was impairment in judgment in that PTSD increased his negative judgments of people and their behavior.  There was impairment in family relationships in that PTSD had negatively impacted the duration of weekly visits with his mother, as they tended to get into heated arguments.  There was impairment in mood in that PTSD resulted in regular bouts of anxiety, anger, and stress.  There was no impairment in thinking or work, and the school category was not applicable.

A March 2011 VA medical record notes that the Veteran was having suicidal thoughts every day, with multiple plans in the past.  He was seeing a counselor and was not currently at risk of hurting himself.  He declined assistance, but this decision appeared to be rational and well-thought out.  

A November 2011 VA suicidal ideation/behavioral evaluation screening notes that the Veteran endorsed feeling hopeless about the present and/or future.  He denied having had thoughts of taking his own life.  A depression screening was suggestive of moderately severe depression.  Based on the results of these screenings, a referral to the mental health department was made.  

The Veteran's VA medical records contain an August 2012 letter from the Veteran's physician requesting the Veteran be excused from jury duty because he was unable to sit for long periods of time due to his history of chronic back and anxiety issues.

The October 2012 VA examination report notes that the Veteran had been diagnosed with chronic PTSD.  The examiner assigned a GAF score of 45 and noted that the Veteran's symptoms were in the moderate-severe range, consistent with those reported on his November 2010 VA examination report.  Reexperiencing symptoms included vivid memories and nightmares, once per week, consistent with combat stressors.  When having nightmares, the Veteran awakened feeling distressed and guilty.  He reported panic symptoms to nightmares and trauma cues several times per week.  He tried to avoid reminders of his service, such as activities, places, people, movies, and television news.  He avoided discussing his service and was avoiding group therapy because the stories of other veterans had become increasingly upsetting to him.  He had diminished interest in things he used to enjoy.  He was highly uncomfortable in crowds and would leave the grocery store if there were more than three people in line.  He could tolerate quiet restaurants.  

Arousal symptoms included sleep disturbance with mid-cycle awakening four times per night, which he attributed to chronic pain.  He obtained about six hours of sleep per night, requiring six hours, and he took naps to compensate.

The Veteran acknowledged significant problems with anger management.  About four months earlier, he chased an automobile and got out of his truck to approach another driver prepared for a physical confrontation.  He reported his last physical fight was about a year ago, when he became angry about how someone was talking about military service.  Police were not involved, and medical care was not required.  He acknowledged verbal aggression, speaking in ways that were loud and nasty, with the last episode having occurred a month ago in a grocery store.  He had not been asked to leave a restaurant, nor had security been called.  

He reported difficulties with concentration due to racing thoughts.  Mental status was within normal limits on examination.  He reported hypervigilance, keeping weapons accessible at home and never opening his curtains.  He had startle response when hearing sounds behind him or when people touched him.  Overall, his mood was sad, especially when thinking about combat circumstances and about his regrets.  He denied suicidal ideation but stated that there were times when he felt like hitting himself.  He stated that he did not actually hit himself.  He had lost interest in many things he used to enjoy.  He stated that the only thing he enjoyed is spending time with his dogs.  He worried about his dogs, especially if something were to happen to him.  He acknowledged panic symptoms several times per week, due to PTSD nightmares and cues but sometimes just out of the blue.  He denied suicidal ideation, homicidal ideation, and auditory and visual hallucinations.  

The examiner determined that the Veteran's occupational and social impairment was best described as involving deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  He experienced recurrent and distressing recollections of the event, including images, thoughts, or perceptions; recurrent distressing dreams of the event; and intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  He tried to avoid thoughts, feelings, or conversations associated with the trauma, as well as activities, places, or people that arouse recollections of the trauma.  He also felt detachment or estrangement from others.  He experienced difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  These symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

Of the symptoms that are specifically listed in the rating criteria, the Veteran experienced the following: depressed mood; anxiety; suspiciousness; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  He did not have symptoms of PTSD other than those listed above.  

The examiner determined that the Veteran's PTSD symptoms were in the moderate-severe range, consistent with those reported in the November 2010 examination.  His symptoms contributed to barriers for employment in that concentration and memory symptoms produced mild to moderate interference; mood and motivation (including energy, drive) produced moderate to severe interference; social interaction produced severe interference; and adaptability of stress tolerance produced moderate to severe interference.  The examiner noted that minimally adequate functioning for these facets was required for most employment settings.  

A March 2013 VA mental health assessment notes that the Veteran lived an isolated lifestyle due to anger around people, but he felt lonely and occupied himself with his dogs.  He reported feelings of irritability and panic and had almost daily thoughts of suicide, and has had such thoughts for years, but he had no plan or desire for suicide.  He was diagnosed with PTSD that was noted to be moderate, as he lived in isolation due to chronic symptoms of arousal, avoidance, and re-experiencing.  He was assigned a GAF score of 50.  

VA individual psychotherapy records dated in April 2013, July 2013, and November 2013; show that in November 2013 the Veteran had some increased intrusive re-experiencing (as anxiety) related to a reference that was made by someone in his therapy group.  Mental status evaluations in all of these records reflect that the Veteran was alert and oriented, he engaged well and cooperatively, and he made appropriate eye contact.  Speech was fluent and articulate, with an above average vocabulary.  It was noted that he was college-educated.  Mood was euthymic.  Affect was full range and congruent to mood and content of discourse which was succinct, comprehensive, and relevant.  Thought process was linear and logical. Thought content was free from delusions, preoccupations, obsessions, suicidal/homicidal ideations, or phobias.  Intellect was high average.  Judgment and insight were preserved.  

Cognitive functioning was not formally tested, but the Veteran demonstrated brisk recall of recent and remote events and good attention throughout the interview.  He was diagnosed with PTSD, chronic, severe, and disabling, and it was noted that he lived alone, had no friends, and was unable to trust others.  No GAF score was assigned at the April 2013 appointment, but he was assigned a GAF score of 52 in the July 2013 and November 2013 records.

VA psychiatry individual records dated in February 2014 and May 2014 note that the Veteran had a GAF score of 55, while a record dated in September 2014 notes a GAF score of 52.  The February 2014 record notes that the Veteran reported persistent irritability, especially while driving.  He also reported that he has been very blunt in his interactions with others, saying virtually whatever comes into his mind with no tact.  

The May 2014 record notes that the Veteran was more motivated to engage with others, but noted that he had difficulty doing so because he felt like he did not fit in.  He was sleeping about four hours at night supplemented by a nap during the day of about 30 minutes.  He had not been depressed and he denied suicidal ideation.  All three records note that the Veteran was alert and oriented, engaged well and cooperatively, and made appropriate eye contact.  Speech was fluent and articulate.  Mood was euthymic.  Affect was full range and congruent to mood and content.  Thought content was free from delusions, preoccupations, obsessions, suicidal/homicidal ideations, or phobias.  Intellect was high average for education level.  Judgment and insight were preserved.  

Cognitive functioning was not formally tested, but he demonstrated brisk recall of recent and remote events and good attention throughout the interview.  The diagnosis was PTSD, chronic, severe, and disabling.  It was noted that the Veteran lived alone, had no friends, and was not able to trust others.  

An August 2015 VA medical record notes that the Veteran was not depressed, but that he engaged in verbal confrontations over trivial matters.  On mental status examination, the Veteran was alert and oriented.  He engaged well and cooperatively and made appropriate eye contact.  Speech was fluent and articulate.  Mood was euthymic.  Affect was full range and congruent to mood and content.  Thought content was free from delusions, preoccupations, obsessions, suicidal/homicidal ideations, and phobias.  His intellect was high average for his educational level.  Judgment and insight were preserved.  Cognitive functioning was not formally tested, but he demonstrated brisk recall of recent and remote events and good attention throughout the interview.  

VA medical records that were obtained in October 2016 reflect that the Veteran had been attending group treatment since July 2015.  These records note that the Veteran was oriented in all spheres, had no suicidal or homicidal ideation, had no hallucinations or delusions, and had linear thought processes.  

An April 2016 VA medical record notes that the Veteran was not depressed.  However, he continued to have anxiety in public settings, which continued to lead to isolation, although he did continue to attend a PTSD group in El Paso regularly.  On mental status evaluation, the Veteran was alert and oriented.  He engaged well and cooperatively and made appropriate eye contact.  Speech was fluent and articulate.  Mood was euthymic.  Affect was full range and congruent to mood and content.  Thought content was free from delusions, preoccupations, obsessions, suicidal/homicidal ideations, or phobias.  Judgment and insight were preserved.  Cognitive functioning was not formally tested, but he demonstrated brisk recall of recent and remote events and good attention throughout the interview.  

A July 2016 VA medical record notes that the Veteran did not have difficulty focusing attention.  It notes that the Veteran's thinking was not disorganized or incoherent, such as manifesting in rambling or irrelevant conversations, unclear or illogical flow of ideas, or unpredictable switching from subject to subject.  

The October 2016 VA examination report noted that the Veteran's level of occupational and social impairment with regard to his PTSD was best described as consisting of occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking, and/or mood.  

This report notes that, since the previous examination, the Veteran had remained separated from his wife.  He reported that they had been separated for 8 or 9 years.  The Veteran was residing alone with his dogs.  He noted that he had distanced himself from his family members due to his irritability.  He reported that he had also limited his engagement in his preferred leisure pursuits.  The Veteran had remained unemployed since his last examination.  He was currently on psychiatric medications and reported some cognitive blunting as a result.  

As a result of his stressor, the Veteran experienced recurrent, involuntary, and intrusive distressing memories of the stressor; recurrent distressing dreams in which the content and/or affect of the dream were related to the stressor; intense or prolonged psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the stressor, and marked physiological reactions to internal or external cues that symbolized or resembled an aspect of the stressor.  He avoided or made efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the stressor.  He also avoided or made efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that aroused distressing memories, thoughts, or feelings about or closely associated with the stressor.  

As a result of the stressor, he experienced persistent and exaggerated negative beliefs or expectations about himself, others, or the world; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; and persistent inability to experience positive emotions (such as happiness, satisfaction, or loving feelings).  As a result of the stressor, he had irritable behavior and angry outbursts; reckless or self-destructive behavior; hypervigilance; exaggerated startle response; problems with concentration; and sleep disturbance.  The Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  

Of the symptoms listed in the applicable rating criteria the Veteran was noted to have depressed mood; anxiety; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.

The examiner noted that the Veteran presented for the evaluation casually dressed and groomed.  He was alert and oriented times four.  Speech was fluent.  Thought processes were logical and coherent.  Affect was euthymic.  It was noted that he was at an increased, but not imminent, risk of suicide.

ii.  Analysis

Having reviewed the evidence from March 16, 2010, to the present, the Board finds that entitlement to a rating in excess of 70 percent is not warranted at any point during that period.  First, the Board finds that none of the enumerated 100 percent rating criteria is satisfied at any point from March 16, 2010, to the present.  Specifically, the evidence from this period does not demonstrate the enumerated symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Nor does the remainder of the evidence from this time period most closely approximates the 100 percent rating criteria in their relative severity, frequency, and duration.  

The record does reflect multiple difficulties with thought process and communication that were not present prior to March 16, 2010.  Relevant symptoms that are noted above include flights of ideas; somewhat accelerated, somewhat pressured speech; circular thought processes; perseveration; and ideas of reference.  The Board finds that these symptoms are most accurately characterized by the 50 percent criteria of circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; and impaired abstract thinking, and by the 70 percent rating criterion of speech intermittently illogical, obscure, or irrelevant.

These symptoms are more comparable to the 50 percent or 70 percent rating criteria that are noted above, rather than the 100 percent criterion that contemplates gross impairment.  The 50 percent and 70 percent ratings both include criteria that are relevant to thought processes and communication, but they represent lesser degrees of such impairment.  The Veteran's symptoms, as described above, are not of such severity to constitute "gross impairment."  

With respect to delusions or hallucinations, the record from this period does reflect that the Veteran has audio and visual hallucinations when falling asleep and awakening, which may have been hypnagogic and/or hypnopompic.  The Veteran has also reported seeing shadows in the daytime.  These hallucinations cannot be considered persistent, as they are largely limited to falling asleep and awakening and are not described as occurring persistently during the daytime.  This symptom is more comparable in severity, frequency, and duration to either the 50 percent rating criteria or the 70 percent criteria.  In any event, they are not so persistent as to satisfy the 100 percent criterion.

The Veteran's behavior has worsened since March 16, 2010, but he has not engaged in behavior that can accurately be called "grossly inappropriate."  For example, he has become angrier and more aggressive, such as when he chased an automobile and got out of his truck to confront the other driver, or when he got into a fight with someone because of how they talked about military service.  Examples such as these, however, are more comparable to the 70 percent criterion of impaired impulse control (such as unprovoked irritability with periods of violence).

The record does reflect concerns about the Veteran's safety, as he has endorsed suicidal ideation, described specific circumstances surrounding his wishes for death, and agreed to ask his brother to hold onto his firearms.  A March 17, 2010, medical record assesses the Veteran as being at moderate risk for suicide.  The Veteran has reported that he sometimes feels like hitting himself, but he does not do so.  However, these concerns are most accurately characterized under the 70 percent rating criterion of suicidal ideation in that they do not reflect that the Veteran is in persistent danger of hurting himself or others.  While crashing his car does potentially pose a danger to others, he has not expressed a persistent preoccupation with such action.  Furthermore, he has not expressed homicidal ideation.  Therefore, the Board finds that the Veteran is not in persistent danger of hurting others.  

While the evidence from this period does reflect that the Veteran's personal grooming habits have declined since March 16, 2010, these records do not reflect an inability to maintain minimum personal hygiene.  These concerns are most appropriately contemplated by the 70 percent criterion of neglect of personal appearance and hygiene.  While the record does reflect that the Veteran has had a decreased frequency in bathing and feeding himself, it does not reflect that he has intermittently become unable to do so.  Thus, the Board finds that these records do not reflect intermittent inability to perform other self-care activities of daily living, such as feeding himself, bathing, or getting dressed.  

He has not expressed disorientation to time or place, and he has not asserted any difficulties in ascertaining such basic information.

Furthermore, while the record does reflect that the Veteran is having memory difficulties that are more severe and objectively verifiable than those that he reported having had prior to March 16, 2010, his memory is not so impaired such that he cannot remember basic biographical facts, such as his own name, names of his close relatives, or information of comparable import as his own (former) occupation.  

With respect to social impairment, the Board notes that the 70 percent rating lists an inability to establish and maintain effective friendships.  The Veteran in the case at hand has reported feeling increasingly isolated from friends and family members, and feeling alienated from fellow veterans.  The Veteran has also reported getting into arguments and having conflicts with people with prolonged contact.  However, he does not express an inability to establish and maintain effective social relationships.  At various times during this period, he has stated that he has a few close friendships and has a relationship with one of his brothers.  He reported that he visits his mother and does chores for her.  It has repeatedly been noted that his closest relationships are with his dogs, and that he focuses a lot of time and attention on caring for them.  

Based on the above, the Board finds that evidence of record from the period on and after on March 16, 2010, most nearly approximates the 70 percent PTSD rating criteria.  In making this finding, the Board has considered whether the assignment of a staged rating during any portion of this appeals period is warranted.  It must find, however, that at no point on or after March 16, 2010, does the Veteran's disability more closely approximate the criteria for a 100 percent rating.  

The Board has also considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against an initial rating higher than 70 percent.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, entitlement to a rating in excess of 70 percent for PTSD on and after March 16, 2010, must be denied.

C.  Extraschedular Evaluation

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability is inadequate.  Second, if the schedular evaluations do not contemplate the Veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The question of referral for extraschedular rating has been raised in this case by the Veteran's contention that he is entitled to a 100 percent extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show any symptoms not contemplated by the rating schedule.  The schedule contemplates all occupational and social impairment regardless of the psychiatric symptoms causing that impairment.  There is no contention or evidence of any impairment that is not social or occupational.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the effects of the service-connected disabilities that the Veteran has experienced.  The combined effects extraschedular rating is meant as a place holder between the schedular combined rating and a total rating.  Id.  In this case, the Board is granting a total rating or TDIU for the period beginning August 28, 2006.  There is no gap to fill during the period beginning on that date.  Prior to that date, the only service connected disability was PTSD and a combined rating was not for consideration.

III.  Entitlement to a TDIU

As noted above, the Veteran has claimed that he is unable to secure and follow substantially gainful employment due to his service-connected PTSD and/or back disability.  In an April 2012 Appeal Response form, the Veteran wrote that he "believes his PTSD is 'chronic' and should be considered for extraschedular because he has not [been] able to work since 1992.  Veteran is unable to secure and follow substantially any gainful employment because of service-connected disability."  Thus, a claim of entitlement to a TDIU based solely on his service-connected PTSD has been raised and is on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

A total disability rating based upon individual unemployability due to service- connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2016).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  The grant of a 70 percent rating for PTSD means that the Veteran has met the percentage requirements for that disability throughout the appeal period, which began with the effective date of service connection.

A claim for TDIU, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran has submitted two VA Forms 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," dated in January 2008 and April 2012.  On the January 2008 form, he attributed his unemployability to service-connected spondylolisthesis and, on his April 2012 form, he attributed his unemployability to PTSD and lower back disabilities.  

On both of these forms, he reported that he last worked, as a truck driver, in 1993.  He reported that his highest level of education was three years in college, where he studied Liberal Arts.  He reported that he has not had any education or training since he became too disabled to work.

The May 2006 VA examination report notes that he Veteran had been unemployed for 12 years due to his physical impairments of his back.

The Veteran wrote on his February 2007 notice of disagreement that a private doctor (the doctor who authored the October 2006 psychiatric evaluation that was discussed at length above) concluded that "[i]t is with a reasonable degree of medical certainty that finds the veteran's capacity for industrial, social, and academic adaptability to be hindered by his mental condition."  The Veteran also wrote that the "Veteran also believes that the combination of his service-connected PTSD and his lower back problems has made this veteran unemployable."  

The June 2007 VA examination report notes that the Veteran began working various jobs after service, including in computer network support, but that he always had difficulty due to emotional and chronic back problems.

An August 2008 VA spine examination report notes that the Veteran worked as a truck driver from 1971 to 1992 and was terminated because of his back condition.  At this examination, the Veteran reported that he had constant, burning back pain at a 6 out of 10 in intensity.  He described having stiffness and pain that radiated to both sides down to his toes bilaterally.  He described flare-ups every morning, 10 out of 10 intensity, with the pain going down to 6 out of 10 by noon.  He had tingling and numbness that was more pronounced when he sat for more than 10 minutes and during flare-ups.  The flare-ups were precipitated by walking, standing, or sitting for more than 10 minutes continuously.  During flare-ups, he had to rest.  He took propoxyphene every 6 hours and ibuprofen every 8 hours.  He used a brace.  In the last five years, he had been complaining of fecal incontinence.  He was still able to perform activities of daily living at home.  He had had no emergency room visits or hospitalizations due to back pain in the last 12 months.  

On examination, posture and gait were normal.  Flexion was from 0 to 70 degrees with pain beginning at 60 degrees and no additional loss of motion after three repetitions.  Extension was from 0 to 25 degrees with pain beginning at 20 degrees and no additional loss of motion after three repetitions.  Left lateral flexion and rotation were from 0 to 25 degrees with pain beginning at 20 degrees and no additional loss of motion after three repetitions.  Right lateral flexion and rotation were from 0 to 30 degrees with pain beginning at 25 degrees and no additional loss of motion after three repetitions.  

The Veteran's VA medical records also contain an August 2012 letter from the Veteran's physician requesting the Veteran be excused from jury duty because he was unable to sit for long periods due to his chronic back and anxiety issues.

The above evidence reflects that the Veteran's back disability played an important role in his having stopped working in 1993, while some of the evidence attributes the Veteran's having stopped working solely to the back disability.  Such evidence also suggests that the Veteran is still not working at least in part due to his back disability.  

The August 2008 VA examination report reflects that the Veteran has constant severe back pain, with pain ranging from 6 to 10 out of 10 during the day.  Flare-ups occur when he is sitting, standing, or walking for more than 10 minutes at a time.  He has limitation of motion and that he experiences numbness, tingling, and shooting pain into his lower extremities.  The Veteran himself has stated that he is unemployable due in part or in whole to his back disability.  In fact, prior to March 16, 2010, he attributed his unemployability solely to his back disability.

There is also evidence that PTSD played a role in preventing the Veteran's employment.  The October 2006 letter from the private psychiatrist and the subsequent GAF scores of 50 or less provide such evidence.  

The Board acknowledges the Veteran's report that he lost jobs because he was unable to get along with coworkers and supervisors due to uncontrolled anger.  The Board notes, however, that the evidence of record generally reflects that the Veteran's PTSD was more severe in the decades following service than it was by the November 21, 2005, date of claim.  From November 21, 2005, through March 15, 2010, the evidence reflects that the Veteran's PTSD was not characterized by impaired impulse control, such as unprovoked irritability with periods of violence that would characterize his disability on and after March 16, 2010.  The Board notes that the Veteran's work as a truck driver would generally be more solitary and would thus put him in less regular contact with coworkers and supervisors.  

The Board notes that the June 2007 VA examination report provides evidence that the PTSD alone would not preclude employment, as do the Veteran's earlier reports.  The examiner determined that impairments in thought processes, communication skills, ability to maintain personal hygiene and perform activities of daily living, orientation, anxiety, and panic disorder caused by the Veteran's PTSD would have no impact on social or occupational functioning.  Any deficits with short and long term memory, concentration, and attention span would result in mild impact on social or occupational functioning.  Any deficits with mood and affect, sleep disturbances, paranoia, and alertness would have moderate impact on social or occupational functioning.  Impulse control would have no impact on social or occupational functioning.  

The evidence does support a finding that the combination of PTSD and the service connected back disability have precluded gainful employment at least since the effective date of service connection for PTSD; however, because service connection for the back disability did not become effective until August 28, 2006; a TDIU would not be warranted until that date.


ORDER

Entitlement to an initial rating of 70 percent, but not higher, for PTSD, beginning with the effective date of service connection, is granted.

Entitlement to a TDIU, effective August 28, 2006, is granted. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


